Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/365911, filed on 3/26/2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2019, 6/18/2019, 9/20/2019, 3/19/2020, 7/1/2020 and 10/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10387508.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10387508.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 13 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10387508.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16/369,911
Patent No. 10387508
1. A method of providing additional information associated with content, 

11. A method of outputting additional information associated with content, performed by a mobile terminal, the method comprising: establishing a connection with a display apparatus; transmitting a request for additional information associated with the content being reproduced by the display apparatus to the display apparatus; transmitting user preference information to the display apparatus; receiving, from the 

13. A display apparatus comprising: a communication interface configured to establish a connection with a mobile terminal; and at least one processor configured to: receive a request for additional information associated with content being reproduced by the display apparatus from the mobile terminal via the communication interface, receive user preference information from the mobile terminal via the communication interface, produce the additional information associated with the content based on the received user preference information, and transmit the produced additional information to the mobile terminal via the communication interface.

8. A method of outputting additional information associated with content, performed by a mobile terminal, the method comprising: establishing a connection with a display apparatus; transmitting a request for additional information associated with the content being reproduced by the display apparatus to the display apparatus; transmitting user preference information to the display apparatus; receiving a user input for accessing a web server included in the display apparatus, by using a web browser 






"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 

The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 11 does not contain specific limitations as shown in the patent claim 8; however, according to In re Goodman, the application claim 11 is generic to the species of information covered by claim 8 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 13 does not contain specific limitations as shown in the patent claim 9; however, according to In re Goodman, the application claim 13 is generic to the species of information covered by claim 9 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-15 and 17-20 are rejected under 35 USC 102(a)(2) as being anticipated by Wong (US 9015139 B2) (hereinafter Wong).

As per claim 1 Wong discloses establishing a connection with a mobile terminal [Media device 102 may receive media content to present to a user over a wired or wireless connection using any suitable communications protocol, col. 3, line 55]; receiving a request for additional information associated with the content being reproduced by the display apparatus from the mobile terminal [Additional media content containing appearances by actor 602 is provided to the user in results display 620 as video-on-demand content 624 and future programming 625. Additional media content may also include recorded content, current programming, or any other suitable type of media content. The user may select any of the listings of video-on-demand content 624 to purchase the media content or any of the listings of future programming 625 to set a reminder for the programming or schedule the programming to be recorded, col. 19, line 47]; receiving user preference information from the mobile terminal [The user preferences in user information section 708 may dictate the types of searches performed by the system or the appearance of the search results displays presented to the user. User preferences may be explicitly configured by the user or may be determined by monitoring past actions of the user. A log of information related to past searches for the user may also be maintained and used to dictate the types of searches performed or the appearance of search results displays, col. 21, line 26]; producing the additional information associated with the content based on the received user preference information [If the user input includes an indication that the user wishes to target a face in the search image, a list of the cast of the show contained in the supplemental data may be determined to be more relevant than other information, such as the time at which the show is broadcast, col. 13, line 14]; and transmitting the additional information to the mobile terminal [The collected search results are presented to the user at step 1060. In some embodiments, the search results are presented to the user on the display of the media device from which the snapshot image was captured, col. 28, line 7, (Examiner notes that the media device in Wong is shown in Figs. 2 and 3 which includes a wireless device as well)].
As per claims 2 and 14, Wong discloses acquiring a keyword from the content being reproduced by the display apparatus [The feature identifications from identifier 110 are sent to results generator 112 to be used for gathering and preparing search results to be presented to the user, col. 6, line 9]; collecting a plurality of web pages corresponding to the acquired keyword by performing an internet search [The identity of actor 602 is then used to retrieve information, media content, Internet content, or any other suitable content related to actor 602 to include in a search results display, col. 19, line 11]; and producing the additional information associated with the content based on the received user preference information from among information included in the collected plurality of web pages [User input may be received at a user input interface integrated with either media device 102 or controller 104. User input may specify the type of search the user would like to perform. For example, for a captured snapshot image with multiple recognizable features, user input may indicate which of the features the user would like to use for the search. When a snapshot image contains a face, an object, and a logo, the user may send user input that requests a search performed on the face. User input may also include information about the media content that is not included in supplemental data sent with the image, or any other suitable information that can be used by processor 106 to produce a useful search query, col. 58, line 32].

As per claims 3 and 15, Wong discloses producing a web page including the additional information associated with the content by: combining the acquired keyword and the received user preference information with each other; and producing the additional information based on the plurality of web pages and a result of the combination of the acquired keyword and the received user preference information; and transmitting the produced web page to the mobile terminal [The feature identifications from identifier 110 are sent to results generator 112 to be used for gathering and preparing search results to be presented to the user. Results generator 112 uses the identifications to locate information and content related to the targeted features of the snapshot image to present to the user. Results generator 112 may include media content sources, information sources, Internet sources, display template sources, or any other suitable sources for gathering and presenting search results to the user. Results generator 112 uses the feature identifications received from identifier 110 to retrieve any relevant information or content and assembles the search results for presentation to the user. The search results may then be presented to the user on media device 102, on controller 104, by email, through an Internet browser, or by any other suitable approach, col. 6, line 8].
As per claims 5 and 15, Wong discloses wherein the producing of the web page including the additional information comprises producing, as the additional information, a search result corresponding to both the acquired keyword and the received user preference information [Results generator 112 uses the identifications to locate information and content related to the targeted features of the snapshot image to present to the user. Results generator 112 may include media content sources, information sources, Internet sources, display template sources, or any other suitable sources for gathering and presenting search results to the user, col. 6, line 10].
As per claim 6, Wang discloses wherein the acquiring of the keyword comprises recognizing image information or audio information included in the content and received the keyword from a result of the recognition [Supplemental data may be included with the snapshot image sent to processor 106. The supplemental data may include useful identifying or context information about the media content from which the snapshot image is captured, col. 5, line 4].
As per claims 7 and 17, Wong discloses wherein the receiving of the user preference information comprises receiving schedule information input to the mobile terminal, from the mobile terminal [The user may select any of the listings of video-on-demand content 624 to purchase the media content or any of the listings of future programming 625 to set a reminder for the programming or schedule the programming to be recorded, col. 19, line 52].

As per claims 8 and 18, Wong discloses wherein the receiving of the user preference information corresponding to the mobile terminal comprises acquiring search keyword information input to a web browser of the mobile terminal, from the mobile terminal [Media content retrieved from Internet content source 520 may be presented directly to the user with the search results, or may be presented to the user as a link that the user may select to navigate to a website using an external web browser, col. 17, line 3].

As per claims 9 and 19, Wong discloses wherein the receiving of the user preference information corresponding to the mobile terminal comprises acquiring the user preference information based on information acquired by at least one selected from a camera and a microphone that are included in the display apparatus [The snapshot image may also be a digital image that contains either all or just a portion of a display on which the user is viewing media content and is captured using a camera on an external device, col. 3, line 48; The user may capture the snapshot image using media device 102 by pressing a search initiation button on media device 102, touching a touch-sensitive display screen on media device 102, speaking a command to a voice recognition interface (e.g., a microphone) on media device 102, or by any other suitable capturing approach, col. 4, line 23].
As per claim 10, Wong discloses wherein the receiving of the user preference information corresponding to the mobile terminal comprises receiving the user preference information corresponding to the mobile terminal from an external server [Media content retrieved from Internet content source 520 may be presented directly to the user with the search results, or may be presented to the user as a link that the user may select to navigate to a website using an external web browser, col. 17, line 3].

As per claim 11, claim 11 is rejected based on the same rationale as claim 1 above.
As per claim 13, claim 13 is rejected based on the same rationale as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 USC 103(a) as being unpatentable over Wong (US 9015139 B2) (hereinafter Wong) in view of Devecka (US 20120290979 A1) (hereinafter Devecka).
As per claim 4, the rejection of claim 4 is incorporated by claim 1 above. However Wong does not disclose receiving user feedback information regarding the additional information transmitted to the mobile terminal, from the mobile terminal; and updating the received user preference information based on the received user feedback information, wherein the updated user preference information is stored in a memory included in the display apparatus. On the other hand Devecka discloses receiving user feedback information regarding the additional information transmitted to the mobile terminal, from the mobile terminal; and updating the received user preference information based on the received user feedback information, wherein the updated user preference information is stored in a memory included in the display apparatus [the icon system may transmit a communication (e.g., e-mail, chat request, icon element "send updates" or follow request) or an invitation type (e.g., an icon-based invitation, an event-specific invitation, a community invitation, a group invitation), a general connection request (e.g., a request from a user to connect with another user) from the user viewing the search results (i.e., the searcher) to one or more of the users identified in the search results; process any feedback associated with the communication, interaction, transaction between the users and add the feedback to the applicable user profiles, etc., and executing a request from the searcher to add one or more users identified in the search results to a custom clique or confirm certain smart clique matches, paragraph 173]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wong in view of Devecka in order to offer an efficient system or method for establishing a social network based on identifying multiple users based on the users' common interests and to have effective profiling tools to determine their most popular personal attributes and topics that their fans are most interested in learning about and following.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claim 12 is because the references cited does not teach or suggest receiving, from the display apparatus, a web page including the additional information; wherein the web page includes the additional information being produced based on the transmitted user preference information from among information included in a plurality of web pages corresponding to a keyword acquired from the content being reproduced by the display apparatus, wherein the user preference information is updated based on received user feedback information, and wherein the web page is produced including the additional information by: combining the acquired keyword and the acquired received user preference information with each other; and producing the additional information based on the plurality of web pages and a result of the combination of the acquired keyword and the acquired received user preference information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 14, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167